Citation Nr: 1115379	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-32 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for right ear hearing loss.

2.  Whether new and material evidence has been submitted to reopen a claim for service connection for left ear hearing loss.

3.  Whether new and material evidence has been submitted to reopen a claim for service connection for tinnitus.

4.  Entitlement to service connection for migraines, to include as secondary to tinnitus.

5.  Entitlement to an increased evaluation for a stress fracture of the medial tibial plateau with a right knee disorder, currently assigned a 10 percent disability evaluation.

6.  Entitlement to an increased evaluation for a stress fracture of the medial tibial plateau with a left knee disorder, currently assigned a 10 percent disability evaluation.

7.  Entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from July 2003 to March 2004.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the benefits sought on appeal.  The Veteran appealed that decision, and the case was referred to the Board for appellate review.

The Veteran did request a hearing before the Board at the RO in his August 2007 VA Form 9, and he was scheduled for such a hearing in April 2009.  However, the Veteran failed to report for the hearing, and he has not requested that it be rescheduled or provided any good cause.

In the January 2007 rating decision, the RO denied reopening the claims for hearing loss and tinnitus because new and material evidence had not been submitted.  However, the RO appears to have later adjudicated the merits of those claims on a de novo basis in a February 2009 supplemental statement of the case (SSOC).  Nevertheless, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this case does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993); See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claims.  Thus, the Board has characterized the issues on appeal as whether the appellant has submitted new and material evidence to reopen the previously denied claims for service connection for right ear hearing loss, left ear hearing loss, and tinnitus.

The Board also notes that the Veteran's appeal had originally included the issue of entitlement to service connection for nerve damage to the right arm; however, during the pendency of the appeal, the RO granted service connection for right traumatic arm neuropathy in a February 2009 rating decision.  Accordingly, that issue no longer remains in appellate status, and no further consideration is required.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To provide the Veteran proper notice, to obtain additional treatment records, to afford him a VA examination, and to adjudicate inextricably intertwined issues.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The United States Court of Appeals for Veterans Claims (Court) has held that the failure by the BVA to enforce compliance with the requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a claimant of the information or evidence necessary to substantiate a claim, as well as to inform a claimant of which evidence the VA would seek to provide and which evidence the claimant is to provide, is remandable error.  In this case, it does not appear that the Veteran has been adequately notified in connection with his claim for service connection for migraines.  In this regard, the record contains a letter dated in July 2006 that was sent to him in connection with his claim for service connection for migraines.  That letter indicated what the evidence must show to establish service connection on a secondary basis.  However, that letter did not notify the appellant of what evidence was necessary to substantiate a claim for service connection on a direct basis.  The Court has indicated that such specific notice is required to comply with the law. Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Moreover, the Board notes that the Veteran has not been clearly advised of the reasons for the previous denials of his claims for service connection for right ear hearing loss, left ear hearing loss, and tinnitus. See Kent v. Nicholson, 20 Vet. App. 1 (2006) (law requires VA to look at the bases for the denial in the prior decision and to respond with notice that describes what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial).  A May 2006 letter did provide him with a definition of what constituted new and material evidence, but it did not specifically state the reason for the previous denials.  Therefore, the Board finds that a remand is necessary in order to provide the Veteran proper notice.

It also appears that there may be additional treatment records that are not associated with the claims file.  In this regard, a VA medical record dated in October 2008 indicates that the Veteran was evaluated for hearing loss.  However, there were no objective findings, such as audiometric results, contained in that report.  Instead, it was noted that the audiological report should be reviewed, but that record does not appear to be associated with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file. See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  VA has a duty to seek such records. 38 C.F.R. § 3.159(c) (2010).  Therefore, the RO should obtain and associate with the claims file the October 2008 VA audiological report. 

In addition, the Board notes that the Veteran was afforded VA examinations in December 2006 and August 2008 in connection with his claims for an increased evaluation for stress fractures of the medial tibial plateau with right knee and left knee disorders.  However, the Veteran's representative submitted a brief in March 2011 in which he essentially contended that the disabilities had worsened and requested that a more recent examination be provided.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected stress fractures of the medial tibial plateau with right knee and left knee disorders.

The Board, quoting the United States Court of Appeals for Veterans Claims (Court) in Kowalski, reminds the Veteran and his representative that "[t]he duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence. . . . . VA has not only the discretion, but in this case, the duty under 38 U.S.C. § 5103A(d). . . to schedule an examination . . . . [The veteran] and his counsel are expected to cooperate in the efforts to adjudicate his claim.  Their failure to do so would subject them to the risk of an adverse adjudication based on an incomplete and underdeveloped record." See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005). See also Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

The Board further notes that a decision on the claim for service connection for tinnitus could change the outcome of the Veteran's claim for service connection for migraines.  Similarly, a decision on the claims for service connection and for increased evaluations could affect the outcome of his claim for TDIU.  In this regard, the Board observes that the Veteran has contended that he has migraines that are secondary to his tinnitus, and a grant of service connection for any of the claimed disorders could affect the adjudication of the TDIU claim.  As such, the claims are inextricably intertwined.  For this reason, the issue of service connection for tinnitus must be resolved prior to resolution of the claim for service connection for migraines, and all of the service connection claims must be resolved prior to the adjudication of claim for TDIU. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the RO to adjudicate the inextricably intertwined issues.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.  Accordingly, the case is REMANDED to for the following actions:

1.  The RO should send the Veteran a notice letter in connection with his claim for service connection for migraines.  The letter should (1) inform him of the information and evidence that is necessary to substantiate the claim; (2) inform him about the information and evidence that VA will seek to provide; and, (3) inform him about the information and evidence he is expected to provide.  Specifically, the letter should notify him of the evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The RO should ensure that the Veteran has been provided a proper notice letter in connection with his application to reopen his claims for service connection for right ear hearing loss, left ear hearing loss, and tinnitus.  The letter should state what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial of his claims. Kent, 20 Vet. App. 1 (2006). 

3.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his claimed disorders.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file. 

The RO should obtain and associate with the claims file the October 2008 VA audiological report documenting the objective findings of a hearing evaluation.

4.  The Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service- connected stress fractures of the medial tibial plateau with right knee and left knee disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file.

The examiner should comment on the severity of the Veteran's service-connected stress fractures of the medial tibial plateau with right knee and left knee disorders.   The examiner should report all signs and symptoms necessary for rating the disabilities, including the range of motion in degrees.  In particular, he or she should state whether there is malunion of the tibia and fibula and whether there is a slight, moderate, or marked knee or ankle disability.  It should also be noted if there is nonunion of the tibia and fibula with loose motion requiring a brace.  The examiner should further state whether there the Veteran has recurrent subluxation or lateral instability affecting either knee, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  Further development may include affording the Veteran a VA examination in connection with his claims for service connection for hearing loss, tinnitus, and migraines or for his claim for TDIU.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and/or argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


